Citation Nr: 0535168	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-28 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for antisocial 
personality disorder and/or anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from September 1964 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for depression and antisocial personality 
disorder and/or anxiety disorder.

The veteran filed his original claim in October 2003.  
Following receipt of the February 2004 rating decision that 
denied his claims, the veteran submitted a notice of 
disagreement in March 2004.  The RO issued a statement of the 
case (SOC) in July 2004 and the veteran subsequently 
perfected his appeal in October 2004.

In August 2004 the veteran submitted a request for a hearing 
before a travelling member of the Board.  The veteran was 
granted a hearing on December 9, 2004 where he failed to 
appear.

The Board notes that after a thorough review of the claims 
folder, the veteran submitted informal claims for alcoholism 
and residual brain damage due to a head injury in April 1997.  
The veteran also submitted an informal claim for degenerative 
arthritis of the joints in May 1997.  These issues are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  An acquired psychiatric disorder was not shown in 
service, a psychosis was not identified within the one-year 
period following the veteran's discharge from active duty, 
and a current psychiatric disorder, other than a personality 
disorder, did not have its onset in service and is not the 
result of a disease or injury incurred in service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in active 
military service, nor may a psychosis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

2.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this defect.  38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 3.303(c) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of what information or evidence is needed in order 
to substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2005); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in October 2003, prior to the initial 
decision on the claim in February 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1). 

In this case, the RO informed the veteran in the October 2003 
VCAA letter about the information and evidence that is 
necessary to substantiate the claims for service connection.  
Specifically, the letter stated that for the veteran to 
establish entitlement to service connected compensation 
benefits, the evidence must demonstrate three things: an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability (medical evidence, including a VA examination will 
show this, otherwise, VA may use statements from the veteran 
or others that show the veteran has persistent or recurring 
symptoms of a disability); and a relationship between the 
veteran's current disability and an injury, disease or event 
in military service.  The veteran was informed that under 
certain circumstances, VA may conclude that certain current 
disabilities were caused by service, even if there was no 
specific evidence proving this in the veteran's particular 
claim.  The relationship is presumed for those veterans who 
have certain diseases: former prisoners of war, veterans who 
have certain chronic or tropical diseases which become 
evident within a specific period of time, veterans who were 
exposed to ionizing radiation, mustard gas or Lewisite while 
in service; and veterans who served in Vietnam or in 
Southwest Asia during the Gulf War.  The October 2003 letter 
also stated that veterans who have certain kinds of 
service/disease combinations may qualify for an automatic 
presumption of service connection.

In addition, the RO informed the veteran in the October 2003 
letter about the information and evidence that VA would seek 
to provide including obtaining any evidence held by a Federal 
agency or department.  The letter also informed the veteran 
that VA would make reasonable efforts to assist him in 
obtaining such things as medical records, employment records 
or records from other Federal agencies.

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
requested the veteran to provide the dates of medical 
treatment during service, to include the names and exact 
locations of the dispensaries, hospitals or other facilities 
where he received treatment for his conditions.  The veteran 
was also requested to provide his rank and organization 
(division, regiment, battalion, company) at the time of his 
in-service treatment.  VA requested statements from persons 
the veteran knew when he was in service and who knew of his 
disabilities while in service.  These statements should 
describe how and when they became aware of the veteran's 
conditions.  If the person was on active duty at the same 
time, he/she should show his/her service number and unit of 
assignment.  The letter also requested records and statements 
from service medical personnel (nurses, corpsmen, medics, 
etc.), employment physical examinations, medical evidence 
from hospitals, clinics and private physician treatment since 
military service, pharmacy prescription records and insurance 
examination reports.  The veteran was also advised to submit 
VA Forms 21-4142 to authorize release of his medical records 
that he wished VA to obtain on his behalf.

Although the VCAA notice letter(s) that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision and statement of the case of the reasons 
for the denial of his claims and, in so doing, informed him 
of the evidence that was needed to substantiate those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice have been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA medical records pertinent to the years 
after service are in the claims folder and were reviewed by 
both the RO and the Board in connection with the veteran's 
claims.  As noted in the Introduction to this decision, the 
veteran also was afforded the opportunity to provide 
additional testimony at the hearing before the Board and 
failed to appear at the scheduled Travel Board hearing.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC which informed them of the laws and regulations relevant 
to the veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case. 

II.  Background

The veteran served on active duty in the United States Marine 
Corps from September 1964 to March 1969.

The veteran's service enlistment examination, Standard Form 
(SF) 88, dated May 1964 showed the veteran to be in good 
health.  Upon clinical evaluation, his psychiatric state was 
noted to be normal.  On the veteran's enlistment SF 89, the 
veteran indicated that his present health was "good".  He 
indicated that he had never attempted suicide, did not suffer 
from depression or excessive worry or have nervous trouble of 
any sort.  The veteran was deemed qualified for enlistment.

A clinical consultation sheet dated October 1966 indicated 
that the veteran had a previous psychological examination in 
January 1966 and was found to be unsuitable for service.  The 
October 1966 examiner stated that an administrative discharge 
had been recommended for the veteran but for some reason was 
never accomplished.  In October 1966, the veteran was 
investigated for suspected breaking and entering a vending 
machine at the Px.  It was recommended that the veteran be 
administratively discharged and he was diagnosed with a 
schizoid personality.

In August 1967 the veteran was referred to the base 
psychiatrist by the chaplain after he confessed to 
intermittent drug use for the prior six years.  The 
consultation report stated that the veteran was evaluated in 
January 1966 because of difficulties with interpersonal 
relationships.  At that time he was recommended for an 
administrative discharge with a diagnosis of schizoid 
personality with strong antisocial features.  He was seen 
subsequently after being charged with breaking open a 
hamburger machine and was again recommended for discharge.  
The veteran was noted to have a life-long history of 
difficulty with authority figures and had a fairly extensive 
history of antisocial behavior prior to enlistment.  His 
mental status was alert, oriented, cooperative; an almost 
desperate man who evidenced considerable concern over his 
situation.  There was no evidence of psychosis or neurosis 
although he appeared to have poor judgment and impulse 
control, which the examiner felt in part was due to his use 
of narcotic drugs.  The veteran's intelligence was noted as 
average and his motivation for continuing in service was less 
than optimal.

The examiner diagnosed the veteran with probable sociopathic 
personality disorder, drug addiction and a history of use of 
drugs.  The veteran was again recommended for an 
administrative discharge.

On an August 1968 SF 88, an examiner noted that clinical 
evaluation of the veteran's psychiatric system was normal, 
and he was qualified for discharge.  On a February 1969 SF 
88, an examiner again noted that the veteran's psychiatric 
condition was normal, and he was considered qualified for 
discharge.
On treatment records from the Omaha VA Medical Center (VAMC) 
dated April 1996, an examiner noted that the veteran was 
alert and oriented and his stream of mental activity was 
logical and to the point.  His mood was euthymic and there 
were no signs or history of mania.  Content of thought 
internally was consistent and there were no signs of 
delusions.  The veteran had a history of head trauma but 
showed no overt signs of organic impairment during the 
examination.  He was cooperative and had good reasoning 
skills.  His speech pacing was a little slow but did not 
interfere with communications.  The veteran was deemed 
competent for VA purposes and the examiner diagnosed him with 
the following:

Axis I:	Alcohol dependence; nicotine dependence, 
active; history of sedation hypnotic 
dependence; organic mental disorder secondary 
to head trauma; heavy use of coffee.
Axis II:	Deferred.
Axis III:	Multiple closed head injuries; Hepatitis C+; 
arthritis.
Axis IV:	2
Axis V:	Global assessment of functioning (GAF) was 
66/66.

A general VA treatment note dated August 1996 stated that the 
veteran appeared to have a dual diagnosis of anxiety disorder 
and alcohol dependence.

On November 10, 2003 the veteran was admitted to the Omaha 
VAMC for Benzodiazepine overdose/misuse.  In the Emergency 
Room, the veteran was noted to have impaired awareness and 
reduced ability to focus and sustain attention.  He was 
disoriented with some disorganized thinking.  The examiner 
noted that the veteran reported being hit on the head with a 
pipe seven years prior.

The same day, on his psychiatry history and physical, the 
veteran was diagnosed with the following:

Axis I:	Anxiety disorder, NOS; alcohol dependence, 
partial sustained remission; Benzodiazepine 
dependence.
Axis II:	Deferred.
Axis III:	Hepatitis C; chronic back pain; history of 
head trauma; acid reflux; loss of fourth digit 
on the right hand.
Axis IV:	Mild.
Axis V:	GAF score was 30; the previous year GAF was 
noted as 55.

On December 4, 2003, the veteran participated in a VA mental 
disorders examination.  The examiner noted the claims folder 
had been reviewed in conjunction with the examination.  The 
veteran reported a complex substance use history.  He stated 
that he had some depressive symptoms and became pessimistic 
and down, but, for the most part, reported that he was doing 
well.  He reported racing thoughts but did not describe 
symptoms that indicated generalized anxiety disorder or panic 
disorder.  The symptoms described best fit anxiety disorder, 
not otherwise specified (NOS).  The veteran stated he had 
last worked approximately 10 years prior to the examination.  
The examiner diagnosed the veteran with the following:

Axis I:	Anxiety disorder, NOS; nicotine dependence, 
active; alcohol dependence, by veteran's 
report, in full sustained remission; 
methamphetamine dependence, in early sustained 
remission, by veteran's report; benzodiazepine 
dependence, in early remission.
	Axis II:	Antisocial personality disorder.
	Axis III:	Refer to clinical chart.
Axis IV:	Moderate stressors at the present time related 
to finances and psychiatric symptoms.
Axis V:	GAF score was 47.

The examiner concluded that the information in the claims 
folder supported a finding that the veteran had a personality 
disorder that was present prior to entering the service and 
was manifest while on active duty.  He was not treated for 
the psychiatric condition while on active duty or immediately 
afterwards.  He had an extensive history of substance abuse 
for which he had been treated.  The substance abuse was not 
caused by or aggravated by his time in military service.  The 
depression was also not cause by or aggravated by military 
service.
On December 19, 2003, the veteran was seen at the Omaha VAMC 
Mental Health Clinic.  Upon mental status examination, he was 
noted to be informally dressed and his grooming and hygiene 
were fair.  His speech was of a normal rate, structure and 
flow.  He was restless in the interview but had no abnormal 
posturing, gesturing and no evidence of possible tardive 
dyskinesia.  He reported no disordered thought processes 
including no hallucinations or delusions.  His thoughts were 
organized, he had a logical affect, congruent mood and was 
anxious.  The examiner's assessment was that the veteran 
suffered from chronic anxiety disorder and chronic substance 
abuse disorder in partial sustained remission.

III.  Pertinent Law and Regulations

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Personality disorders are not considered 
diseases or injuries under the law.  38 C.F.R. § 3.303(c).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain diseases, such as a psychosis, 
may be also be established on a presumptive basis by showing 
that the disease manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111 (West 
Supp. 2005).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins 
v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 
Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring 
in part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  See 
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service-connected benefits because it has 
been shown that he was not sound at entrance and therefore 
that his disability pre-existed service.  See Wagner, 370 
F.3d at 1096.  However, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands--that 
is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection--must be assumed as a matter of law.  Accordingly, 
service connection may not be granted on the basis of 
aggravation of a preexisting disease or injury in such a 
case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1094-96 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

IV.  Reasons and Bases

Service Connection for Depression, Antisocial Personality 
Disorder and/or Anxiety

On the VA examination in December 2003, the examiner opined 
that the evidence of record supported a finding that the 
veteran had a personality disorder that was present prior to 
entering service.  With regard to service connection based on 
a theory of aggravation of preexisting mental disorders, the 
Board notes that the enlistment examination shows that the 
veteran was not diagnosed with a mental disorder at the time 
of enlistment.  Accordingly, the presumption of soundness 
applies in this case.  There is no evidence that a mental 
disorder pre-existed active service, and therefore not even 
the first part of the two-part test for rebutting the 
presumption can be met.  Where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1096.

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez, 19 Vet. App. at 5.  In essence, the veteran 
contends that he is entitled to service connection for 
depression, antisocial personality disorder and/or anxiety, 
due to his feelings of guilt as a survivor of the Vietnam 
war, when other friends and relatives were killed in service.  
He alleges that his mental state continues to deteriorate due 
to this guilt.

With regard to element (1), current disability, the veteran 
has presented evidence of his treatment at the Omaha VAMC for 
his mental disorders.  In August 1996, a general VA treatment 
note stated that the veteran appeared to have a dual 
diagnosis of anxiety disorder and alcohol dependence.  In 
November 2003, the veteran was admitted to the Omaha VAMC for 
an overdose and ultimately diagnosed with anxiety disorder, 
not otherwise specified.  The December 2003 VA mental 
disorders examination diagnosed the veteran with anxiety 
disorder, not otherwise specified and an antisocial 
personality disorder.  Later in December 2003 the veteran was 
seen at the Omaha VAMC Mental Health Clinic and diagnosed 
with chronic anxiety disorder.  The preponderance of the 
evidence supports the veteran's contention that he suffers 
from a current disability.

With regard to element (2), in-service incurrence of disease 
or injury, the service medical records associated with the 
claims folder establish that at the time of his enlistment, 
the veteran did not suffer from any mental disorders.  
Although he was seen by the base psychiatrist on three 
separate occasions, the diagnoses rendered was of a 
personality disorder.  For example, in January and in October 
1966 the veteran was diagnosed with a schizoid personality.  
In August 1967, the veteran was diagnosed with probable 
sociopathic personality disorder.  In contrast, with regard 
to a psychiatric disorder other than a personality disorder, 
there is no diagnosis.  In this regard, the veteran's service 
separation examination report shows that the veteran was in 
good health, and clinical evaluation of his psychiatric 
condition was normal.  The veteran himself did not indicate 
that he suffered from any mental disorders or problems. 

With regard to element (3), medical nexus, the evidence of 
record does not support the veteran's contention that his 
current mental disorders are related to his time on active 
duty.  First, the Board notes that there is a decades-long 
evidentiary gap in this case between active service and the 
earliest mental health complaints, and the Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had a 
psychiatric disorder in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. §3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing mental health complaints, symptoms, or 
findings for 27 years between the period of active duty and 
the medical reports dated in 1996 is itself evidence which 
tends to show that any mental health disorders did not have 
their onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Second, the VA examiner in December 2003 stated that the 
information in the claims folder supported a finding that the 
veteran had a personality disorder that was present prior to 
entering the service and was manifest while on active duty.  
The Board notes again, however, that, since the veteran's 
mental health was not noted on his service entrance 
examination, his health was presumed to be sound.  The VA 
examiner noted that the veteran was not treated for a 
psychiatric condition while on active duty or immediately 
afterwards and that he had an extensive history of substance 
abuse for which he had been treated.  The examiner stated 
that the substance abuse was not caused by or aggravated by 
his time in military service and that the depression was also 
not caused or aggravated by military service.  Given this 
medical opinion and the long period following service without 
any evidence of the persistent symptoms of a mental disorder, 
the Board finds that the veteran's current mental disorders 
cannot be associated with his time in service. 

The veteran himself contends that his current mental 
disorders are the result of his experiences during service.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the appellant is a 
physician.  Therefore, as a layperson he is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Finally, with regard to the personality disorders noted in 
service, the Board notes that service connection for a 
personality disorder may not be established.  Congenital or 
developmental defects, refractive error of the eyes, and 
personality disorders, as such, are not diseases within the 
meaning of applicable legislation providing compensation 
benefits.  See 38 C.F.R. § 3.303(c).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claims of service connection for depression, 
antisocial personality disorder and/or anxiety must be 
denied.  See 38 U.S.C.A §5107 (West Supp. 2005).


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for antisocial personality 
disorder and/or anxiety disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


